Title: From George Washington to Major General Charles Lee, 15 June 1778
From: Washington, George
To: Lee, Charles


                    
                        Dear Sir,
                        Head Quarters [Valley Forge] June 15th 1778.
                    
                    I have received your Letter of this date, and thank you, as I shall do any Officer over whom I have the honor to be placed for his opinion and advice, in matters of importance; especially when they proceed from the fountain of candor, & not from a captious spirit, or an itch for criticism.
                    No man can be more sensible of the defects of our present arrangement than I am—No man more sensible of the advantage of having the Commander, & commanded of every Corps well known to each other—and the Army properly organized than myself—Heaven & my own Letters to Congress can witness, on the one hand, how ardently I have laboured to effect these points during the past Winter & Spring—The Army on the other, bear witness to the effect. Suspended between the old & new establishment, I could govern myself by neither, with propriety; & the hourly expectation of a Comee for the purposes of reducing some Regiments, & changing the establishment of all rendered a mere temporary alteration (which from its uncertainty & shortness could effect no valuable end) unnecessary—that I had a power to shift regiments, & alter Brigades (every day if I chose to do it) I never entertaind a doubt of, but the efficacy of the measure I have very much questioned; as frequent changes, without apparent causes, are rather ascribed to caprice & whim, than to stability & judgment.
                    The mode of shifting the Major Generals from the commd of a  division in the present tranquil state of affairs to a more important one in action & other capitol movements of the whole army is not less disagreeable to my Ideas, than repugnant to yours, but is the result of necessity; for having recommended to Congress the appointment of Lieutt Generals for the discharge of the latter duties, & they having neither approved, or disapproved the measure, I am hung in suspence, and being unwilling on the one hand to give up the benefits resulting from the Command of Lieutt Generals in the cases abovementd; or to deprive the Divisions of their Major Genls for ordinary duty, on the other, I have been led to adopt a kind of medium course which, tho not perfect in itself, is, in my judgment the best that circumstances will admit of, till Congress shall have decided upon the proposition before them—your remark upon the disadvantages of an Officers being suddenly removed from the command of a divn to a Wing, tho not without foundation as I have before acknowledged does not apply so forceably in the present case as you seem to think it does—There is no Majr Genl in this Army that is not pretty well known, and who may if he chooses it soon become acquainted with such Officers as may be serviceable to him—Their Commands being anounced in genl ords & the Army prepared for their receptn a Major Genl may go with the same ease, to the comd of a Wing consisting of five Brigades, as to a division composed of two, & will be received with as little confusion, as the Brigades remain perfect, & no changes have happened in them.
                    Mr Boudenots conjecture of the enemys intention, altho it does not coincide with mine, is nevertheless worthy of attention; and the evils of the measure have been guarded against as far as it has been in my power, by removing the Stores, Provisions &ca as fast as possible from the Head of Elk, the Susquehanna &ca—and by exploring, the Country, Surveying the Roads, & marking the defiles, & Strong grounds, an Engineer & three Surveyors haveing been employed in this work near a Month though their report is not yet come in. Boats are also prepared on the Susquehanna for the Transportation of our Troops in case we should find it necessary to move that way. But nevertheless, it gives me real pleasure to find you have turned your thoughts that way and are revolving the questions contained in your Lettr—& here let me again assure you that I shall be always happy in a free communication of your Sentiments upon any important subject relative to the Service, & only beg that they may come directly to myself—the custom which many Officers have of speaking freely of things & reprobating measures which upon investigation may be found to be unavoidable is never productive of good, & often of very mischievous consequences. I am &ca
                    
                        G.W.
                    
                 